

Exhibit 10.13
dcplogoa59.jpg [dcplogoa59.jpg]
DCP Services, LLC
2008 Long-Term Incentive Plan
Restricted Phantom Unit Grant Agreement


Grantee:            ______________
Grant Date:             ______________
Performance Period:        The three-year period beginning on __________


1.
Grant of Restricted Phantom Units. DCP Services, LLC (the “Company”) hereby
grants to you Restricted Phantom Units (“RPUs”) allocated as ___ DCP units under
the DCP Services, LLC 2008 Long-Term Incentive Plan (the “Plan”) on the terms
and conditions set forth herein. The number of RPUs has been determined based on
the average closing price of the DCP common units during the last twenty trading
days immediately prior to the Grant Date and includes a tandem Dividend
Equivalent Right (“DER”) grant with respect to each RPU. The Company will
establish a DER bookkeeping account for you with respect to each RPU granted
that shall be credited with an amount equal to the cash dividends, expressed in
US dollars, made during the Performance Period with respect to the DCP common
units. Unless otherwise defined herein, terms used, but not defined, in this
Grant Agreement shall have the same meaning as set forth in the Plan.



2.
Vesting. Except as provided in Paragraph 3 below, the RPUs granted hereunder
shall become Vested only if you have not incurred a Termination of Service prior
to the end of the Performance Period.



3.
Early Vesting Events. You may become Vested prior to the end of the Performance
Period as provided in Paragraph (a) below.



(a)
Death, Disability, Layoff or Retirement. If you incur a Termination of Service
after the first anniversary of your initial Grant Date for the year, as a result
of your death, Disability or Layoff, the Performance Period shall terminate and
your RPUs and unpaid DERs will become fully Vested on the date of your
Termination of Service. If you incur a Termination of Service after the first
anniversary of your initial Grant Date for the year as a result of your
Retirement, the Company may, in its sole discretion, vest (fully or on a
pro-rata basis) the RPUs and unpaid DERs and terminate the Performance Period.

(b)
Other Terminations of Service. If your Termination of Service occurs prior to
the end of the Performance Period for any reason other than as provided in
Paragraph 3(a) above, the Performance Period shall terminate and all of your
RPUs and unpaid DERs shall be forfeited without payment automatically upon the
date of your Termination of Service.

4.
Payments.



(a)
RPUs. As soon as administratively practicable after the last day of the
Performance Period, you will be paid in cash, an amount equal to the average
closing price of your Vested RPUs based on the last twenty trading days
immediately prior to the end of the Performance Period, less any taxes the
Company is required to withhold from such payment. Payment will be made no later
than 2½ months following the end of the Plan year in which the Performance
Period terminates, less all applicable taxes required to be withheld therefrom,
unless deferred into the Executive Deferred Compensation Plan in accordance with
Code Section 409A.



(b)
DERs. As soon as administratively practicable after the end of each calendar
quarter during the Performance Period, the Company shall pay you in cash, with
respect to each RPU, an amount equal to






--------------------------------------------------------------------------------




the DERs credited to your DER account during that calendar quarter, less any
taxes the Company is required to withhold from such payment.


5.
Limitations Upon Transfer. All rights under this Agreement shall belong to you
alone and may not be transferred, assigned, pledged, or hypothecated by you in
any way (whether by operation of law or otherwise), other than by will or the
laws of descent and distribution or by a beneficiary designation form filed with
the Company in accordance with the procedures established by the Company for
such designation, and shall not be subject to execution, attachment, or similar
process. Upon any attempt by you to transfer, assign, pledge, hypothecate, or
otherwise dispose of such rights contrary to the provisions in this Agreement or
the Plan, or upon the levy of any attachment or similar process upon such
rights, such rights shall immediately become null and void.



6.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and upon any person lawfully claiming
under you.



7.
Entire Agreement. This Agreement along with the Plan constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the RPUs granted hereby. Without limiting the scope
of the preceding sentence, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.



8.
Modifications. Any modification of this Agreement shall be effective only if it
is in writing and signed by both you and an authorized officer of the Company.



9.
Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Colorado, without regard to conflicts of laws or
principles thereof.



10.
Plan Controls. By accepting this Grant, you acknowledge and agree that the RPUs
are granted under and governed by the terms and conditions of this Agreement and
the Plan, a copy of which has been furnished to you. In the event of any
conflict between the Plan and this Agreement, the terms of the Plan shall
control. All decisions or interpretations of the Committee upon any questions
relating to the Plan or this Agreement are binding, conclusive and final on all
persons.



DCP Services, LLC


By:
 
Name:
 
Title:
 
 
 
Grantee Acknowledgement and Acceptance
 
 
By:
 
Name:
 






